DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on 09 Sep 2022 is acknowledged.
Claims 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 Sep 2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“vertical wall” recited in claims 5 and 7 lacks antecedent in the specification: a review of the specification discloses vertical rear wall in at least [00118] that the claims may be amended to recite “vertical rear wall”; and
“side protector shields” recited in claim 9 lacks antecedent basis in the specification: a review of the specification discloses side protection shields in at least [00116] that the claim may be amended to recite “side protection shields”.

Claim Objections
Claims 1, 8-9, 25, 29, and 31 are objected to because of the following informalities:  
“the distance” should read “a distance” (claims 1, 29, and 31);
“the hinge attached to” should read “the hinge is attached” (claim 8);
“the sides of the patient head” should read “sides of the patient head” (claim 9);
“the patient’s head” should read “the patient head” (claim 25); 
“vertical rear and/or side wall” should read “vertical rear wall and/or vertical side wall” (claim 29); and
X-ray radiation shields positioned around an X-ray source and an X-ray detector should be distinguished as first and second X-ray radiation shields to avoid confusion (claim 31).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 29, and 31 recite the limitation “an adjuster unit allowing to vertically adjust the distance between the face protector shield and the base unit (or the patient head platform).” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 29, and 31, as well as dependent claims 2-5, 8-10, 12-28, and 30, respectively, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[00119] … An adjuster unit 106 is configured to allow for a vertical movement of face protector shield 108 with respect to base unit 112, thereby allowing to adjust the distance between face protector shield 108 and base unit 112. Various mechanisms of an adjuster unit are contemplated and may include, for example, a sliding element which is slidable within a rail or a bracket 118 as will be described herein below in greater details. The adjuster unit 106 pivotally attaches via hinge 120 the support platform 104 to the shield 102. The adjuster unit 106 includes a hollow bracket 118 configured to allow sliding therein of a sliding element, herein elongated rod 110, optionally up to full evacuation of rod 110 and the full release of shield 102. The hollow bracket 118 is configured to fit in the groove 116. The hollow bracket 118 is having an open top end 118a and a bottom end 118b. The open top end 118a receives the elongated rod 110 …
For purposes of the examination, examiner will interpret “an adjuster unit” as a sliding element configured to be slidable within a rail or a bracket, or equivalents thereof.
Claims 17 and 29 recite the limitation “attachment means to connect the shield and/or support platform to a sub-system, an add-on system, a patient table, a patient chair, and/or a patient bed.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 and 29, as well as dependent claim 30, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[00117] The device 100 optionally has features (i.e., attachment means) enabling fixture and/or release and/or movement relative to a patient table, for example, the support platform 104 may include slots 107 suitable for standard straps, for example, to strap the support platform 104 to a table and/or loosen the support platform 104 from the table for moving and/or to remove the device 100 from the table.
[00131] … Device 300 is connectable via attachment means, e.g., straps (not shown) to a patient bed/table/chair. In device 300, the patient positions his head on a head support platform (e.g., patient bed/chair/operation table) and the device is connected to the head support platform or an add-on system or a sub-system such to allow protection of a patient's upper body portion …
For purposes of the examination, examiner will interpret “attachment means” as a strap or equivalents thereof.
Claim 24 recites the limitation “a bi-directional communication unit to communicate the visual and audio signals over a communication network.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 and 29, as well as dependent claim 30, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[00105] The head protection device may include broadcasting and/or communication means to allow communication between the patient and the medical staff. Non-limited examples of broadcasting and/or communication means include a speaker, a microphone, a camera (e.g., a video camera), a display screen or a combination thereof.
[00127] Examples of a communication network include but are not limited to Wi-Fi, Bluetooth, NFC, cellular etc. …
For purposes of the examination, examiner will interpret “bi-directional communication unit” as a speaker, a microphone, a camera, or a display screen configured to communicate using Wi-Fi, Bluetooth, NFC, or cellular, or equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a base unit for receiving a patient head” in claims 1 and 31 because the term “base” itself has recognized structural meaning.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10-11, 20, 23-24, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation “a vertical adjustment includes a vertical (sliding) movement of the face protector shield with respect to the base unit”. It is unclear whether the limitation is the same or different from “vertical(ly) adjust(ment allowed by the adjuster unit) the distance between the face protector shield and the base unit” recited in claim 1, to which claims 2-3 depend.
Claim 4 recites the limitation “the vertical movement of the face protector shield with respect to the base unit”. The antecedent basis for the limitation is unclear. In particular, it is unclear whether the limitation is referring to “vertical(ly) adjust(ment allowed by the adjuster unit) the distance between the face protector shield and the base unit” recited in claim 1, to which claim 4 depends. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the vertical adjustment of the distance between the face protector shield and the base unit”.
Claim 10 recites the limitation “thereby locking the pivotal movement of shield with respect to the support platform”. The antecedent basis for “the pivotal movement” is unclear. In particular, it is unclear whether “the pivotal movement” is referring to “pivotably attaching the head protection shield to the support platform” recited in claim 1, to which claim 10 depends. 
Claim 11 recites the limitation “adjust the distance of the shield from the support platform and lock the vertical movement of the shield with respect to the platform”. The antecedent bases for “the distance of the shield from the support platform” and “the vertical movement of the shield respect to the platform” are unclear. In particular, it is unclear whether “the distance of the shield from the support platform” and “the vertical movement of the shield respect to the platform” are referring to “the distance between the face protector shield and the base unit” and “vertical(ly) adjust(ment allowed by the adjuster unit) the distance between the face protector shield and the base unit”, respectively, recited in claim 1, to which claim 11 depends.
Claim 20 recites the limitation “receive audio signals”. It is unclear whether the “audio signals” are the same or different from “audio signals” recited in claim 19, to which claim 20 depends.
Claim 23 recites the limitation “the visual and audio signals”. The antecedent basis for the limitation is unclear. In particular, claim 22, to which claim 23 , recites only “visuals”, and claim 19-20, to which claim 23 does not depend, recite “audio signals”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the visuals”.
Claim 24 recites the limitation “a battery to power the bi-directional communication unit, the display unit, the camera, the microphone and the speaker”. Claim 19, to which claim 24 depends, recites only “a speaker”, and claims 20-23, to which claim 24 does not depend, recite “a microphone”, “a camera”, “a display unit”, and “a bi-directional communication unit”, respectively. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a battery to power the speaker”.
Claim 29 recites the limitation “the head protection device”. The claim recites a circular reference to the claimed patient head protection device in the body of the claim. Claim 30 inherits the dependency by the nature of its dependency on claim 29. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as any one of “head protection shield”, “vertical rear and/or side wall”, “hinge”, and “adjuster unit” recited in claim 29.
Claim 29 recites the limitations “attachment means to allow coupling the head protection device to a patient head platform” and “an adjuster unit allowing to vertically adjust the distance between the face protector shield and the patient head platform”. The metes and bounds of the claim in view of these limitations are unclear with respect to the “patient head platform”. It is unclear whether the “patient head platform” is a part of the claimed apparatus or required. Claim 30 inherits the dependency by the nature of its dependency on claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zwierstra et al. (US PG Pub No. 2019/0059852, priority date of 25 Aug 2018) - hereinafter referred to as Zwierstra.
Regarding claim 1, Zwierstra discloses a patient head protection device (see at least Fig. 2) comprising:
a head protection shield comprising a face protector shield (Fig. 2: straps 202; [0067]: one or more straps 202 are positioned across a forehead of the head 200 to provide further stabilization and restraint of the head 200);
a support platform comprising a base unit (Fig. 1D: side of portable headset 100 where cushions 124 are located) for receiving a patient head (head 200; Fig. 2 and [0067]: back of head 200 rests on cushions 124);
a hinge (tilt hinge 138 or pivot hinge 116) for pivotably attaching the head protection shield (straps 202) to the support platform (Fig. 2 and 3D and [0072]: tilt hinge 138 allows tilting of device 102; [0067]: both ends of straps 202 anchored or tied at strap loops 134 at device 102; Fig. 3B and [0059]: first portion having track 118 (connected to device 102) and second portion having cushions 124 are pivotally connected via pivot hinge 116); and
an adjuster unit (grooves 122 and track 118) allowing to vertically adjust the distance between the face protector shield and the base unit (Fig. 3B and [0060]: various head sizes and shapes can be accommodated and stabilized by adjusting the position of the head restraint 120 by sliding the head restraint 120 against a subject's head when the head is placed on top of the cushions 124; Fig. 3E and [0075]: lateral movement of device 102 along track 118).
	It is noted that the preamble “protecting an upper body portion of a patient from collision with X-ray equipment” has been given a limited patentable weight as an intended use. Additionally, the limitation “thereby allowing to fit various head sizes” recites an intended use of the claimed adjuster unit.
Regarding claims 2-4, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein a vertical adjustment includes a vertical movement of the face protector shield with respect to the base unit (Fig. 3B and [0060]: various head sizes and shapes can be accommodated and stabilized by adjusting the position of the head restraint 120 by sliding the head restraint 120 against a subject's head when the head is placed on top of the cushions 124) (claim 2);
wherein a vertical adjustment includes a vertical sliding movement of the face protector shield with respect to the base unit (Fig. 3B and [0060]: various head sizes and shapes can be accommodated and stabilized by adjusting the position of the head restraint 120 by sliding the head restraint 120 against a subject's head when the head is placed on top of the cushions 124) (claim 3); and
the adjuster unit comprising a sliding mechanism, allowing the vertical movement of the face protector shield with respect to the base unit (Fig. 3B and [0060]: various head sizes and shapes can be accommodated and stabilized by adjusting the position of the head restraint 120 by sliding the head restraint 120 against a subject's head when the head is placed on top of the cushions 124) (claim 4).
Regarding claim 5,  Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein the support platform comprising a vertical wall (head restraint 120 or device 102) extending perpendicular from the base unit (Fig. 1E, 2-3: head restraint 120/device 102 v. side of portable headset 100 where cushions 124 are located), and
wherein the hinge (tilt hinge 138 or pivot hinge 116) connects the head protection shield (straps 202) to the support platform (cushions 124) via a rear surface of the vertical wall (Fig. 1E, 2-3: surfaces of head restraint 120 and device 102 on grooves 122 or towards track 118).
Regarding claim 8, Zwierstra discloses all limitations of claim 5, as discussed above, and Zwierstra further discloses:
wherein the hinge (tilt hinge 138 or pivot hinge 116) attached to the bottom end of the rear surface (Fig. 1E, 2-3: surfaces of head restraint 120 and device 102 on grooves 122 or towards track 118) and configured to facilitate pivot movement of the shield with respect to the support platform (Fig. 2 and 3D and [0072]: tilt hinge 138 allows tilting of device 102; [0067]: both ends of straps 202 anchored or tied at strap loops 134 at device 102; Fig. 3B and [0059]: first portion having track 118 (connected to device 102) and second portion having cushions 124 are pivotally connected via pivot hinge 116).
Regarding claim 9, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein the head protection shield further comprises side protector (padding 132 and guard 130) shields to protect the sides of the patient head (Fig. 1D; [0061]: padding 132 for providing a soft and comfortable surface for contacting a subject's head; [0071]: subject's head 200 is restrained at both sides via the padding 132 of the head restraint 120 and via the guard 130 of the device 102).
Regarding claim 10, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
a stopper (tabs 126) for locking the shield (straps 202) to the support platform (cushions 124) and thereby locking the pivotal movement of shield with respect to the support platform (Fig. 2C and [0054]: tabs 126 are released to lock device 102 into place).
Regarding claim 11, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein the adjuster unit comprises a locking member (tabs 126) configured to adjust the distance of the shield (straps 202) from the support platform (cushions 124) and lock the vertical movement of the shield with respect to the platform (Fig. 2C and [0054]: tabs 126 are released to lock device 102 into place).
Regarding claims 12-13, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein at least the shield is manufactured from a radiolucent material ([0067]: traps 202 made of nylon or cloth) (claim 12); and
wherein the support platform is manufactured from a radiolucent material ([0063]: body of portable headset 100 made of nylon) (claim 13).
	It is noted that nylon and cloth are well known in the art to be radiolucent materials.
Regarding claim 14, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein the face protector shield (straps 202) comprising plurality of openings to allow comfort, relaxing and/or airy environment for the patient (Fig. 2: openings between and adjacent to straps 202).
Regarding claim 16, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein the support platform is manufactured from carbon fibers ([0063]: body of portable headset 100 is made from carbon fiber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra as applied to claim 1 above, and further in view of Wortmann et al. (US PG Pub No. 2019/0038377) - hereinafter referred to as Wortmann.
Regarding claims 6-7, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
wherein the support platform comprising a vertical wall (head restraint 120) extending perpendicular from the base unit (Fig. 1E, 2-3: head restraint 120 v. side of portable headset 100 where cushions 124 are located).
	Zwierstra does not disclose:
wherein the adjuster unit comprises a hollow bracket having an opened top end and a bottom end;
wherein the head protection shield comprises an elongated rod extending from the face protector shield and 
wherein the hollow bracket configured to receive the elongated rod via the open top end and to allow a vertical movement of the elongated rod within the hollow bracket (claims 6-7); and
wherein the vertical wall comprising a groove and wherein the hollow bracket configured to fit in the groove (claim 7).
	Wortmann, however, discloses:
a hollow bracket (pins 7) having an opened top end and a bottom end (Fig. 1-2; [0038]: pin-receptions/receptacles 8 on mask frame 3 fit into pins 7);
wherein a shield comprises an elongated rod (Fig. 3: snap-in fasteners 20) extending from the face protector shield (mask frame 3b; [0049]: snap-in fasteners 20 comprises at least one barb);
wherein the hollow bracket (pins 7) configured to receive the elongated rod (Fig. 3: snap-in fasteners 20) via the open top end and to allow a vertical movement of the elongated rod within the hollow bracket (Fig. 3 and [0049]: snap-in fasteners 20 coupled to connect sub-frames 3a, 3b to be handled as one unit (mask frame 3); Fig. 1 and [0038]: pin-receptions 8 (comprising fasteners 20) of mask frame 3 fit around pins 7); and
a groove (Fig. 1: pin-receptions 8) and the hollow bracket (Fig. 1: pins 7) configured to fit in the groove ([0038]: pin-receptions 8 (comprising fasteners 20) of mask frame 3 fit around pins 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s system to include Wortmann’s hollow bracket, elongated rod, and groove in coupling a shield to a support platform. The motivation for the combination would have been to allow “an immobilization mask system that is fast and easy to handle and that absorbs less radiation than known systems”, as taught by Wortmann ([0006]), in better securing a shield to a support platform. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra.
Regarding claim 15, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra does not disclose in the same embodiment:
wherein the shield is manufactured from carbon fibers.
	Zwierstra, however, discloses in a different embodiment:
a component of the head protection device is manufactured from carbon fibers ([0063]: body of portable headset 100 is made from carbon fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s shield to be manufactured from carbon fibers. The motivation for the combination would have been to allow the shield be “made from any suitable durable material (such as carbon fiber)”, as taught by Zwierstra ([0063]), in stabilizing and protecting the patient’s head. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra as applied to claim 1 above, and further in view of Fujita et al. (US PG Pub No. 2003/0084512) - hereinafter referred to as Fujita.
Regarding claim 17,  Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra does not disclose:
attachment means to connect the shield and/or support platform to a sub-system, an add-on system, a patient table, a patient chair, and/or a patient bed.
	Fujita, however, discloses:
attachment means (straps 10c) to connect a support platform (headrest 30) to a patient table (tabletop 10; Fig. 2 and [0007]: straps 10c inserted into holes 10d to pass fixing pins 10b to fix the headrest to the table top 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s device to include Fujita’s attachment means. The motivation for the combination would have been to allow “supporting the head of the person to be examined so that it's photographing may be carried out satisfactorily”, as taught by Fujita ([0007]), while the patient’s body is comfortably rested on a patient table. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra as applied to claim 1 above, and further in view of Gross et al. (US PG Pub No. 2014/0033437, provided by the Applicant in the IDS of 05 May 2020) - hereinafter referred to as Gross.
Regarding claim 18, Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra does not disclose:
a collision sensor configured in the shield to detect collisions.
	Gross, however, discloses:
a collision sensor (aiming unit 24) configured to detect collisions ([0046]: mispositioning of surgical head securing unit 19 is recognized and/or defined within target area of aiming unit 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s device to include Gross’s collision sensor. The motivation for the combination would have been to allow “a safe and simple positioning of the surgical head restraint unit on the transfer plate is made possible”, as taught by Gross ([0015]), when the patient’s body is comfortably being rested on a patient table. 
Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra as applied to claim 1 above, and further in view of Pritz (US PG Pub No. 2018/0227468).
Regarding claims 19-24, Zwierstra discloses all limitation of claim 1, as discussed above, and Zwierstra does not disclose:
a speaker configured in the shield to generate audio signals (claims 19-20 and 24);
a camera configured on the shield to capture visuals (claim 21);
a display unit configured on the shield to display visuals (claims 22-23);
a bi-directional communication unit to communicate the visuals over a communication network (claim 23); and
a battery to power the speaker (claim 24).
	Pritz, however, discloses:
a speaker configured in the shield to generate audio signals ([0019]: electronic devices 20, include audio device integrated into helmet 10; [0022]: helmet visor 30 of helmet 10 electrically coupled to electronic devices 20);
a microphone configured in the shield to receive audio signals ([0019]: electronic devices 20 include walkie-talkie integrated into helmet 10; [0022]: helmet visor 30 of helmet 10 electrically coupled to electronic devices 20);
a camera configured on the shield to capture visuals ([0019]: electronic devices 20 include a camera, a video camera, or a panoramic or 360 degree camera integrated into helmet 10; [0022]: helmet visor 30 of helmet 10 electrically coupled to electronic devices 20);
a display unit configured on the shield to display visuals ([0019]: electronic devices 20 include displaying devices integrated into helmet 10; [0022]: helmet visor 30 of helmet 10 electrically coupled to electronic devices 20);
a bi-directional communication unit to communicate the visuals over a communication network ([0019]: transmitters to transmit a signal to a receiving device away from the helmet 10; [0022]: helmet visor 30 of helmet 10 electrically coupled to electronic devices 20; [0027]: devices communicate or transmit to electronic devices 20 integrated into helmet 10); and
a battery to power the speaker ([0033]: electronic devices 20 integrated into helmet 20 include battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s device to include Pritz’s communication devices electrically coupled to a shield. The motivation for the combination would have been to allow a communication between the patient positioned in the head protection device and an operator/external device. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra as applied to claim 1 above, and further in view of Kim et al. (US PG Pub No. 2021/0283425, priority date of 30 Nov 2018) - hereinafter referred to as Kim.
Regarding claims 25-26,  Zwierstra discloses all limitations of claim 1, as discussed above, and Zwierstra further discloses:
the support platform comprising a rear wall and/or a side wall  (head restraint 120 or device 102) extending perpendicular from the base unit (Fig. 1E, 2-3: head restraint 120/device 102 v. side of portable headset 100 where cushions 124 are located).
Zwierstra does not disclose:
wherein the rear wall and/or side wall manufactured from a radiation attenuating material for protecting medical personnel from scattered radiation in areas behind the patient's head (claims 25-26); and
wherein the radiation attenuating material is a metal selected from tungsten, lead, bismuth, antimony, barium, tantalum, and a combination thereof (claim 26).
	Kim, however, discloses:
a wall manufactured from a radiation attenuating material ([0025]: shielding box made of a shieldable material, such as a lead glass),
wherein the radiation attenuating material is lead ([0025]: shielding box made of a shieldable material, such as a lead glass).
It is noted that the limitation “protecting medical personnel from scattered radiation in areas behind the patient's head” recites an intended use of the claimed radiation attenuating material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s wall(s) to include Kim’s wall made of lead. The motivation for the combination would have been to allow the wall to “have a self-shielding function (from radiation)”, as taught by Kim ([0025]). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra in view of Kim as applied to claim 25 above, and further in view of Yu et al. (US PG Pub No. 2010/0094119) - hereinafter referred to as Yu.
Regarding claim 27,  Zwierstra in view of Kim discloses all limitations of claim 25, as discussed above, and Zwierstra does not disclose:
wherein the rear wall and/or side wall manufactured from a layered material comprising one or more layers of a radiation attenuating material and one or more layers of a carbon fiber.
	Yu, however, discloses:
a layered material comprising one or more layers of a radiation attenuating material and one or more layers of a carbon fiber ([0033]: a layer of lead (a radiation attenuating material) sandwiched between two layers of carbon fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s wall(s) to include Yu’s layers of lead and carbon fiber. The motivation for the combination would have been to provide a radiation shield where a patient lies, as taught by Yu ([0033]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra in view of Kim as applied to claim 25 above, and further in view of Wasson et al. (US PG Pub No. 2017/0265824) - hereinafter referred to as Wasson.
Regarding claim 28, Zwierstra in view of Kim discloses all limitations of claim 25, as discussed above, and Zwierstra does not disclose:
wherein the rear wall and/or side wall manufactured from a non-layered material comprising a thermoplastic material and a radiation attenuating material.
	Wasson, however, discloses:
a non-layered material comprising a thermoplastic material and a radiation attenuating material ([0013]: faces made of thermoplastic material and lead (a radiation attenuating material)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s wall(s) to include Wasson’s wall of thermoplastic material and lead. The motivation for the combination would have been to provide a radiation shield where a patient lies, as taught by Wasson ([0013]).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra in view of Fujita.
Regarding claims 29-30, Zwierstra discloses a patient head protection device (see at least Fig. 2) comprising:
a head protection shield comprising a face protector shield (Fig. 2: straps 202; [0067]: one or more straps 202 are positioned across a forehead of the head 200 to provide further stabilization and restraint of the head 200);
a vertical rear and/or side wall (head restraint 120 and/or device 102);
a hinge (tilt hinge 138 or pivot hinge 116) for pivotably attaching the head protection shield (straps 202) to the vertical rear and/or side wall (head restraint 120 and/or device 102; Fig. 2 and 3D and [0072]: tilt hinge 138 allows tilting of device 102; [0067]: both ends of straps 202 anchored or tied at strap loops 134 at device 102; Fig. 3B and [0059]: first portion having track 118 (connected to device 102) and second portion having cushions 124 are pivotally connected via pivot hinge 116); and
an adjuster unit (grooves 122 and track 118) allowing to vertically adjust the distance between the face protector shield a patient head platform (Fig. 1D: side of portable headset 100 where cushions 124 are located; Fig. 3B and [0060]: various head sizes and shapes can be accommodated and stabilized by adjusting the position of the head restraint 120 by sliding the head restraint 120 against a subject's head when the head is placed on top of the cushions 124; Fig. 3E and [0075]: lateral movement of device 102 along track 118).
	It is noted that the preamble “protecting an upper body portion of a patient from collision with X-ray equipment” has been given a limited patentable weight as an intended use. Additionally, the limitation “thereby allowing to fit various head sizes” recites an intended use of the claimed adjuster unit.
Zwierstra does not disclose:
attachment means to allow coupling the head protection device to a patient head platform (claims 29-30); and
wherein the patient head platform is selected from a group consisting of a patient table, a patient chair, and a patient bed (claim 30).
	Fujita, however, discloses:
attachment means (straps 10c) to allow coupling a shield to a patient head platform (headrest 30) to a patient table (tabletop 10; Fig. 2 and [0007]: straps 10c inserted into holes 10d to pass fixing pins 10b to fix the headrest to the table top 10),
wherein the patient head platform is a patient table (tabletop 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s device to include Fujita’s attachment means and patient table. The motivation for the combination would have been to allow “supporting the head of the person to be examined so that it's photographing may be carried out satisfactorily”, as taught by Fujita ([0007]), while the patient’s body is comfortably rested on a patient table. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zwierstra in view of Belson et al. (US PG Pub No. 2018/0168525, provided by the Applicant in the IDS of 05 May 2020) - Belson.
Regarding claim 31, Zwierstra discloses a patient head protection device (see at least Fig. 2) comprising:
a head protection shield comprising a face protector shield (Fig. 2: straps 202; [0067]: one or more straps 202 are positioned across a forehead of the head 200 to provide further stabilization and restraint of the head 200);
a support platform comprising a base unit (Fig. 1D: side of portable headset 100 where cushions 124 are located) for receiving a patient head (head 200; Fig. 2 and [0067]: back of head 200 rests on cushions 124);
a support platform comprising a base unit (Fig. 1D: side of portable headset 100 where cushions 124 are located) for receiving a patient head (head 200; Fig. 2 and [0067]: back of head 200 rests on cushions 124); and
an adjuster unit (grooves 122 and track 118) allowing to vertically adjust the distance between the face protector shield and the base unit (Fig. 3B and [0060]: various head sizes and shapes can be accommodated and stabilized by adjusting the position of the head restraint 120 by sliding the head restraint 120 against a subject's head when the head is placed on top of the cushions 124; Fig. 3E and [0075]: lateral movement of device 102 along track 118).
	It is noted that the limitation “thereby allowing to fit various head sizes” recites an intended use of the claimed adjuster unit.
	Zwierstra does not disclose:
a radiation shielding apparatus comprising 
an X-ray radiation shield positioned around an X-ray source of a movable X-ray robotic arm; and
an X-ray radiation shield positioned around an X-ray detector of a movable X-ray robotic arm.
	Belson, however, discloses:
a radiation shielding apparatus (Fig. 4: radiation protection device 130) comprising
an X-ray radiation shield (fist radiation shield 132) positioned around an X-ray source (X-ray source 102) of a movable X-ray robotic arm (C-arm 106); Fig. 4 and [0044]: first radiation shield 132 extends from X-ray source); and
an X-ray radiation shield (second radiation shield 134) positioned around an X-ray detector (X-ray intensifier 104) of a movable X-ray robotic arm (C-arm 106; Fig. 4 and [0044]: second radiation shield 134 extends from image intensifier 104; [0039]: image intensifier 104 captures X-ray beam from X-ray source 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwierstra’s X-ray equipment to include Belson’s radiation shielding apparatus. The motivation for the combination would have been to allow “eliminating the need for lead aprons and other protective gear and could even simplify the construction of the fluoroscopy suite in the hospital by decreasing the amount of radiation shielding necessary”, as taught by Belson ([0007]), and controlling the X-ray imaging using a robotic arm for operator convenience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hauger et al. (US Patent No. 5848449) discloses an adjuster unit allowing vertically adjust a distance between a shield and a base unit (see at least Fig. 2-3: mold 10 and slide lock device 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799